File No. 70-9641 (As filed June 29, 2001) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 9 ON FORM U-1/A APPLICATION/DECLARATION under THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name of companies filing this statement and addresses of principal executive offices) None (Name of top registered holding company parent of each applicant) Steven L. Zelkowitz Executive Senior Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is also requested to send copies of any communications in connection with this matter to: Kenneth M. Simon, Esq. Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, NW Washington, D.C. 20037 POST-EFFECTIVE AMENDMENT NO. 9 TO APPLICATION/DECLARATION UNDER SECTION 9,10 AND 11 OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 The Securities and Exchange Commission (the "Commission") issued an order authorizing KeySpan Corporation ("KeySpan") to acquire Eastern Enterprises ("Eastern") on November 7, 2000 (Release No. 35-27271), as corrected by the order issued on December 1, 2000 (collectively, the "Merger Order"). The merger was consummated on November 8, 2000. In the Merger Order, the Commission approved the elimination of EnergyNorth, Inc. (ENI) as an intermediate public utility holding company by June 30, 2001. However, New Hampshire Public Utility Commission (NHPUC) approval is required to effectuate the elimination of ENI.
